822 F.2d 56Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Bernice VESTER, Plaintiff-Appellant,v.B. Norris VASSAR;  Louis B. Cei;  R. Forrest Powell;  LindaCarlson, Defendants-Appellees.
No. 87-7579.
United States Court of Appeals, Fourth Circuit.
Submitted May 29, 1987.Decided June 23, 1987.

Before PHILLIPS, MURNAGHAN and ERVIN, Circuit Judges.
John Bernice Vester, appellant pro se.
PER CURIAM:


1
John B. Vester appeals from the district court's order imposing 90% of the statutory filing fee.  Vester's inmate account deposits for the six months preceding the filing of his complaint plus the balance at the beginning of this period add up to $1,848.30.  As 15% of this figure exceeds the statutory filing fee, the district court ordered Vester to pay the statutory filing fee.


2
Vester disputed the way the court assessed the filing fee, and argued, among other things, that his other litigation had reduced his available funds.  The district court accommodated Vester's financial circumstances by reducing the statutory fee by 10%.


3
The district court fully complied with the procedures approved by this court in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  The Evans standard is consistent with the rule of Adkins v. E.I. DuPont DeNemours & Co., 335 U.S. 331, 339 (1948), that a litigant need not be absolutely destitute to proceed in forma pauperis.  Finding no abuse of discretion in the district court's action, we affirm the judgment of dismissal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.